Per Curiam,
The opinion of the court below states the facts in this case, in pursuance of which the writ of possession was issued for the property in controversy. By his deed of assignment for the benefit of creditors, the appellant passed all of his interest in it to his assignee, with authority to sell it for the purposes for which the trust was created; and it was so sold. • In this possessory proceeding the appellant has no standing to attack the title of his assignee’s vendee. If he ever could have questioned it, it was by exceptions to the confirmation of the sale, or a motion to set it aside.
Appeal dismissed at appellant’s costs.